Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into claim limitations that are not part of the claim”.



Allowable Subject Matter
1a. Claims 1-18 are allowed under conditions that Applicant overcome the non-statutory double patenting rejections described in Sec 1b-1c.


Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-18 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-17 of LI (US 10,992,438 B2, hereinafter Li ‘438).

Regarding Claims 1-18 the claims are not patentably distinct with Li ‘438.
See the following self-explanatory comparison table. 

Table 1 Non-Statutory Double Patenting
Instant Application 17/211,708
Parent Patent US 10,992,438
1, A method for configuring a channel state information reference signal (CSI-RS), comprising:
 

configuring configuration information of the CSI-RS by a base station; 

generating signaling carrying the configuration information of the CSI-RS by the base station; and

 
transmitting the signaling by the base station, 

wherein the configuration information comprises a code division multiplexing mode between CSI-RS ports, and 

a CSI-RS port-numbering mode is determined according to a multiplexing length of the code division multiplexing mode between CSI-RS ports, 
wherein the CSI-RS port-numbering mode is selected from M candidate port-numbering modes, and M is a positive integer.
1, A method for configuring a channel state information reference signal (CSI-RS), comprising: 

configuring configuration information of the CSI-RS by a base station; 

generating signaling carrying the configuration information of the CSI-RS by the base station; and 

transmitting the signaling by the base station, 

wherein the configuration information comprises 



a CSI-RS port-numbering mode, wherein the CSI-RS port-numbering mode is selected from M candidate port-numbering modes, and M is a positive integer, 

wherein the configuration information further comprises a code division multiplexing mode between CSI-RS ports, and the CSI-RS port-numbering mode is determined according to a multiplexing length of a code division multiplexing mode between CSI-RS ports.

2, The method according to claim 1, 
wherein the configuration information further comprises at least one of: a number of CSI-RS ports, a number K of components of a pilot resource pattern, or a number N of ports of the components of the pilot resource pattern, wherein N and K are positive integers.
2, The method according to claim 1, 
wherein the configuration information further comprises at least one of: a number of CSI-RS ports, a number K of components of a pilot resource pattern, or a number N of ports of the components of the pilot resource pattern, wherein N and K are positive integers.

3, The method according to claim 2, 
wherein (N, K) has Q candidate values, the Q candidate values are divided into X sets, a type of the CSI-RS port-numbering mode is selected based on one of the X sets to which the (N, K) belongs, the (N, K) denotes a number pair composed of a value of N and a value of K, and Q and X are integers greater than 1.
3, The method according to claim 2, wherein (N, K) has Q candidate values, the Q candidate values are divided into X sets, a type of the CSI-RS port-numbering mode is selected based on one of the X sets to which the (N, K) belongs, the (N, K) denotes a number pair composed of a value of N and a value of K, and Q and X are integers greater than 1.

4, The method according to claim 2, 
wherein the candidate port-numbering modes comprise: N*K/2 ports whose port numbers are ahead correspond to N/2 ports in the components of the pilot resource pattern whose port numbers are ahead, and N*K/2 ports whose port numbers are latter correspond to N/2 ports in the components of the pilot resource pattern whose port numbers are latter.
4, The method according to claim 2, wherein the candidate port-numbering modes comprise: N*K/2 ports whose port numbers are ahead correspond to N/2 ports in the components of the pilot resource pattern whose port numbers are ahead, and N*K/2 ports whose port numbers are latter correspond to N/2 ports in the components of the pilot resource pattern whose port numbers are latter.

5, The method according to claim 1, 
wherein types of the code division multiplexing mode comprise: a first type of code division multiplexing mode and a second type of code division multiplexing mode, wherein the first type of code division multiplexing mode uses a first type of CSI-RS port-numbering mode, the second type of code division multiplexing mode uses a second type of CSI-RS port-numbering mode, the first type of code division multiplexing mode is different from the second type of code division multiplexing mode, and the first type of CSI-RS port-numbering mode is different from the second type of CSI-RS port-numbering mode.
5, The method according to claim 1, wherein types of the code division multiplexing mode comprise: a first type of code division multiplexing mode and a second type of code division multiplexing mode, wherein the first type of code division multiplexing mode uses a first type of CSI-RS port-numbering mode, the second type of code division multiplexing mode uses a second type of CSI-RS port-numbering mode, the first type of code division multiplexing mode is different from the second type of code division multiplexing mode, and the first type of CSI-RS port-numbering mode is different from the second type of CSI-RS port-numbering mode.
Claims 6-11 are rejected based on the same rationales of Claims 1-5.

Claims 12-17 are rejected based on the same rationales of Claims 1-5.

Claim 18 is rejected based on the same rationales of Claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	



/JUNG LIU/Primary Examiner, Art Unit 2473